DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 17 and 18 are not in proper dependent form. For purposes of examination on the merits, it is being interpreted that claims 17 and 18 are dependent on claim 16. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin (CA-2484576-A1) (see attached translation for page and line references).
Regarding claim 1, Morin discloses an animal blanket, comprising:
a first section having a first end and a second end (12 and 28) (see figures 1 and 2); and
a second section (40) (see figures 1, 6, and 8) being formed from an elastic material and coupled to the first section to form a neck aperture (page 9, [0001], lines 345-350).
wherein a perimeter of the neck aperture is formed in part by both the first section and the second section (see figure 1) to allow the elastic material of the second section to selectively expand the size of the neck aperture (page 9, [0001], lines 345-350). 
Regarding claim 2, Morin discloses an animal blanket wherein the first and second sections are configured to be positioned on an animal and the second section is coupled to the first section to be positioned at least partially along a chest area of the animal (see figure 1) (page 9, [0001], lines 345-350). 
claim 3, Morin discloses an animal blanket wherein the second section permits expansion and contraction of the neck aperture (page 9, [0001], lines 345-350).
Regarding claim 4, Morin discloses an animal blanket wherein the second section extends from the neck aperture to a bottom end (wherein the second section 40 extends to a bottom end of rectangular gusset 38) (see figures 7 and). 
Regarding claim 5, Morin discloses an animal blanket wherein the first section is formed of a different material than the second section (page 7, [0001], lines 265-276). 
Regarding claim 12, Morin discloses an animal blanket wherein the second section is coupled to the first section at a first seam and a second seam (38) (see figures 7 and 8), the first and second seams being spaced from one another. 
Regarding claim 13, Morin discloses an animal blanket wherein when the blanket is positioned on an animal, the first seam is positioned to be offset to a first side and the second seam is positioned to be offset to a second side (see figures 1, 7, and 8). 
Regarding claim 14, Morin discloses an animal blanket wherein the second section is coupled to the first section to define a pocket, the pocket sized to at least partially receive the body of an animal therein (see figure 1) (page 9, [0001], lines 345-350). 
Regarding claim 15, Morin discloses an animal blanket wherein the second section elastically deforms to change the size of the pocket (page 9, [0001], lines 345-350). 
Regarding claim 16, Morin discloses an animal blanket, comprising:
a first section (12 and 28) (see figures 1 and 2) formed of a substantially inelastic material (having an insulation layer; page 4, [0001], lines 146-161) and having a first end and a second end; and
40) (see figures 1, 6, and 8) being at least partially formed from an elastic material and coupled to the first section to form a neck aperture (page 9, [0001], lines 345-350);
wherein the second section is coupled to the first section to be positioned at least partially along a chest area of the animal (see figure 1) (page 9, [0001], lines 345-350); and
further wherein the second section permits expansion and contraction of the neck aperture (page 9, [0001], lines 345-350). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (CA-2484576-A1) in view of Spatt (US-6234117-B1).
Regarding claim 6, Morin does not disclose a horse blanket wherein the elastic material is sport
nylon spandex .
Spatt teaches a protective garment wherein an elastic fabric is a sport nylon spandex (Spatt: column 2, lines 13-26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of

material as disclosed by Spatt for the benefit of utilizing a tight-weave, four-way stretch and achieving a
maximum stretch of about 200%, thus allowing versatility in the sizes of horses the blanket can be used
for (Spatt: column 2, lines 13-26).
	Regarding claims 7 and 17, Morin as modified above in view of Spatt teaches a blanket wherein the elastic material is 80% nylon and 20% spandex (Spatt: column 2, lines 13-26). 
	Regarding claim 19, Morin discloses a method of manufacturing an animal blanket, comprising:
	partially defining a neck aperture in a first section (12 and 28) (see figures 1 and 2) formed of a material that is substantially inelastic (having an insulation layer; page 4, [0001], lines 146-161);
	partially defining the neck aperture with a second section (40) (see figures 1, 6, and 8) formed of an elastic material (page 9, [0001], lines 345-350); and
	coupling the first section to the second section to form a pocket sized to receive at least a portion of an animal, the first and second section being coupled to one another to fully form the neck aperture (see figure 1) (page 9, [0001], lines 345-350);
	wherein the portion of the neck aperture defined by the second section is positioned to be aligned with a chest portion of the animal (see figure 1) (page 9, [0001], lines 345-350); and
	further wherein the elastic properties of the second section allow the pocket and neck aperture to elastically deform to different sizes (page 9, [0001], lines 345-350). 
	Morin does not disclose that the elastic material is about 80% nylon and about 20% spandex. 
Spatt teaches a protective garment wherein an elastic fabric is a sport nylon spandex (Spatt: column 2, lines 13-26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the invention disclosed by Morin with the nylon spandex elastic

maximum stretch of about 200%, thus allowing versatility in the sizes of horses the blanket can be used
for (Spatt: column 2, lines 13-26).

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (CA-2484576-A1) in view of Gatto (US-20020043054-A1).
Regarding claims 8 and 18, Morin does not teach disclose a horse blanket wherein the first section is formed, in part, of fibers having a linear mass density of about 1200 denier.
Gatto teaches a horse blanket (equivalent to the first section of Merkel) wherein the first section is formed, in part, of fibers having a linear mass density of about 1200 denier (pages 2-3, [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morin with the first section formed in part of fibers having a linear mass density of about 1200 denier as disclosed by Gatto for the benefit of minimizing the weight of the protective layer (Gatto: pages 2-3, [0029]).
Regarding claim 9, Morin discloses an animal blanket when the first section has an insulation layer (Morin: page 4, [0001], lines 146-161) and the second section does not have an insulation layer.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (CA-2484576-A1) in view of Gatto (US-20020043054-A1) and further in view of Caston (US-20130263561-A1).
claim 10, Morin as modified above in view of Gatto does not disclose an animal blanket wherein the insulation layer is fleece. 
Caston discloses an animal blanket (equivalent to the first section of Morin) that has an insulation layer wherein the insulation layer is fleece (pages 1-2, [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morin in view of Gatto with the fleece insulation layer as disclosed by Caston for the benefit of providing warmth to animals during colder weather (Caston: pages 1-2, [0012]).
Regarding claim 11, Morin as modified above in view of Gatto and Caston teaches an animal blanket wherein the insulation layer is 100% cotton (Caston: pages 1-2, [0012]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments made for claims 6-11 and 17-19 are moot since a new grounds of rejection is used for the independent claim from which they are dependent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644